DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conical nose cone mating surface extending axially forward from said conical air flow boundary surface” (claims 1 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Both the Figures and the Specification show and disclose that the conical nose cone mating surface extends axially forward from a radial step, not conical nose cone mating surface extending axially forward from said conical air flow boundary surface as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 2-13, 15 and 17-20 are objected to because of the following informalities:  In line 1 of each of claims 2-13, 15 and 17-20, “Claim” should read –claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2018/0119615 (Scott hereinafter).
With regard to claim 1, Scott discloses a nose cone and fan assembly comprising: 

a fan shaft (paragraph [0060]);
a fan rotor (121) carried by said fan shaft, said rotor (121) comprising a radially outward fan blade retention surface (Fig.’s 9 and 10A);
a plurality of fan blades (123) retained by and extending radially outward from said fan blade retention surface, said plurality of fan blades (123) and/or said fan blade retention surface forming a fan assembly air flow boundary surface at the root of said fan blades (123); and
a nose cone retention flange (901) extending axially forward from said fan rotor (121), said nose cone retention flange (901) comprising a conical air flow boundary surface adjacent said fan assembly air flow boundary surface, and a conical nose cone mating surface extending axially forward from said conical air flow boundary surface; and
a nose cone (114) comprising a nose cone flange extending radially around a central axis and axially from an apex (117) of said nose cone (114) to a base portion (119) of said nose cone (114), said nose cone flange forming a nose cone air flow boundary surface from the apex (117) to the base portion (119) and a rotor mating surface adjacent the base portion (119), said nose cone (114) being affixed to said nose cone retention flange with said rotor mating surface overlaying said conical nose cone mating surface of said retention flange (see Annotated Fig. 10A of Scott, below).

    PNG
    media_image1.png
    509
    692
    media_image1.png
    Greyscale

Annotated Fig. 10A of Scott
With regard to claim 3, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone (114) defines a plurality of nose cone apertures (801) and the nose cone (114) is coupled to the nose cone retention flange (901) with a respective fastener (161) of one or more fasteners passing through a respective one of the plurality of nose cone apertures (801) and the nose cone retention flange (901).
With regard to claim 4
With regard to claim 5, Scott discloses the nose cone and fan assembly of claim 4 further comprising one or more washers (162), at least one of said one or more washers (162) positioned in a countersink and retained by a respective head of a fastener (161).
With regard to claim 6, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone retention flange (901) is annular (paragraph [0096] discloses that the nose cone retention elements (e.g. nose cone retention flange (901)) may or may not be spaced apart by gaps).
With regard to claim 7, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone retention flange (901) comprises two or more discrete flanges spaced about a circumference of the fan rotor (paragraph [0096]).
With regard to claim 8, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone flange extending radially around the central axis forms a parabolic nose cone air flow boundary surface (paragraph [0020]).
With regard to claim 9, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone flange extending radially around the central axis forms a frustoconical nose cone air flow boundary surface (paragraph [0020]).
With regard to claim 12, Scott discloses the nose cone and fan assembly of claim 1 wherein the nose cone mating surface is displaced from the conical air flow boundary surface by a radial step, and wherein said nose cone (114) is positioned adjacent said radial step (see Annotated Fig. 10A of Scott above).
With regard to claim 13, Scott discloses the nose cone and fan assembly of claim 1 wherein a continuous air flow boundary surface extends axially from the apex of 
With regard to claim 14, Scott discloses a system comprising:
a fan assembly comprising:
a fan shaft (paragraph [0060]);
a fan rotor (121) carried by said fan shaft, said rotor comprising a radially outward fan blade retention surface;
a plurality of fan blades (123) retained by and extending radially outward from said fan blade retention surface, each of said plurality of fan blades (123) extending from a blade root to a blade tip, wherein each blade root of the plurality of fan blades (123) and said fan blade retention surface forming a fan assembly air flow boundary surface (Fig.’s 9 and 10A); and
a nose cone retention flange (901) extending axially forward from said fan rotor (121), said nose cone retention flange (901) comprising a retention flange air flow boundary surface continuous with said fan assembly air flow boundary surface, and a nose cone mating surface extending axially forward from said retention flange air flow boundary surface; and
a nose cone (114) comprising a nose cone flange extending radially around a central axis and axially from an apex (117) of said nose cone (114) to a base portion (119) of said nose cone (114), said nose cone flange forming a nose cone air flow boundary surface from the apex (117) to the base portion (119) and a rotor mating 
With regard to claim 15, Scott discloses the nose cone and fan assembly of claim 14 wherein a fan inlet air flow boundary surface extends axially from the apex (117) of the nose cone (114) past the plurality of fan blades (123), the fan inlet air flow boundary surface comprising the nose cone air flow boundary surface, the retention flange air flow boundary surface, and the fan assembly air flow boundary surface (see Annotated Fig. 10A of Scott above).
With regard to claim 16, Scott discloses a method of coupling a nose cone to a turbine, the method comprising: 
providing a fan assembly comprising:
a plurality of fan blades (123) extending outwardly from a fan blade retention surface of a fan rotor (121), the plurality of fan blades (123) and the fan blade retention surface forming a fan assembly air flow boundary surface; and
a nose cone retention flange (901) extending axially forward from said fan rotor (121), the nose cone retention flange (901) comprising a conical air flow boundary surface adjacent the fan assembly air flow boundary surface and a nose cone mating surface; 
positioning a nose cone (114) relative to the fan assembly, the nose cone (114) comprising a nose cone flange extending radially around a central axis and axially from an apex (117) of said nose cone to a base portion (119) of said nose cone (114), the nose cone flange forming a rotor mating surface at the base portion (119) and 
affixing the nose cone (114) to the nose cone retention flange (901) (see Annotated Fig. 10A of Scott above).
With regard to claim 17, Scott discloses the method of claim 16 wherein the nose cone (114) defines a plurality of nose cone apertures (801), and wherein the step of affixing the nose cone (114) to the nose cone retention flange (901) comprises passing a respective fastener (161) through each of the plurality of apertures (801) and through the nose cone retention flange (901).
With regard to claim 18, Scott discloses the method of claim 17 wherein the step of affixing the nose cone (114) to the nose cone retention flange (901) further comprises coupling each respective fastener (161) to a captive nut (163) retained by the nose cone retention flange (901).
With regard to claim 19, Scott discloses the method of claim 18 wherein the step of affixing the nose cone (114) to the nose cone retention flange (901) further comprises positioning a head of the fastener (161) in a countersink defined by the nose cone (114) (see Annotated Fig. 10A of Scott above).
With regard to claim 20, Scott discloses the method of claim 19 wherein the step of affixing the nose cone (114) to the nose cone retention flange (901) further comprises positioning one or more washers (162) in a respective countersink and retaining said one or more washers (162) with said head of said fastener (161).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of USPAP 2018/0094582 (Rosenau et al. hereinafter).
With regard to claim 2, Scott discloses all of the limitations except for wherein said fan rotor and said plurality of fan blades are integrally formed as a bladed disk.
Rosenau et al. teaches a gas turbine engine that uses an integrally bladed disk (BLISK) as opposed to a ring with blades on the radially outermost portion like that found in Scott.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Scott by using an integrally bladed disk (BLISK) as opposed to a ring with blades on the radially outermost portion as taught in Rosenau et al. for the purposes of attaching the BLISK to the drive shaft in a torque proof manner (paragraph [0010] of Rosenau et al.).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of USPAP 2016/0159488 (Roach et al. hereinafter).
With regard to claim 10, Scott discloses all of the limitations except for wherein the nose cone comprises composite coated with a reinforcement material.
Roach et al. teaches a nose cone for a gas turbine engine wherein the nose cone is a polymer composite that is plated with a reinforcement material (metal) (Abstract).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Scott by forming the nose cone or a polymer composite with a metal reinforcement layer as taught in Robb et al. for the purposes of saving both weight and cost (paragraph [0294] of Roach et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 8,540,492 and 10,927,843 as well as USPAP’s 2018/0119616, 2018/0119614, 2018/0017071 and 2011/0085914 all disclose nose cones attached with some type of fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745